  Case 16-82222      Doc 46       Filed 11/16/18 Entered 11/16/18 10:48:57           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: CAMISHA M. AVINGTON                   §       Case No. 16-82222
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 09/21/2016.

       2) The plan was confirmed on 02/03/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 07/05/2018, 08/23/2018.

       5) The case was dismissed on 08/23/2018.

       6) Number of months from filing or conversion to last payment: 19.

       7) Number of months case was pending: 25.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $1,300.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82222      Doc 46       Filed 11/16/18 Entered 11/16/18 10:48:57         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 6,344.63
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                       $ 6,319.63



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,224.26
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 536.39
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 3,760.65

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal     Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid         Paid
BALSLEY & DAHLBERG LLP              Lgl      4,000.00    4,000.00       4,000.00   3,224.26         0.00
EXETER FINANCE CORPORATION          Sec     18,000.00   18,102.42      18,102.42     949.15     1,609.83
EXETER FINANCE CORPORATION          Uns          0.00        0.00           0.00       0.00         0.00
AAA COMMUNITY FINANCE               Uns        500.00         NA             NA        0.00         0.00
AAA COMMUNITY FINANCE               Uns      1,280.50         NA             NA        0.00         0.00
ABM PARKING SERVICES                Uns        350.00         NA             NA        0.00         0.00
ADVANCE AMERICA, CASH               Uns        760.42      287.49         287.49       0.00         0.00
ARNOLD SCOTT HARRIS                 Uns        312.00         NA             NA        0.00         0.00
AT&T                                Uns        212.51         NA             NA        0.00         0.00
AT&T UVERSE                         Uns        255.49         NA             NA        0.00         0.00
BANQUET FINANCIAL LLC               Uns      3,795.11         NA             NA        0.00         0.00
CAPITAL ONE BANK USA NA             Uns         12.98      212.07         212.07       0.00         0.00
COMCAST                             Uns        669.65         NA             NA        0.00         0.00
COMMONWEALTH EDISON CO              Uns        771.51      945.18         945.18       0.00         0.00
DENNIS J FLANAGAN DDS MS            Uns      1,747.00         NA             NA        0.00         0.00
DISH NETWORK                        Uns        322.97         NA             NA        0.00         0.00
FBCS SERVICES                       Uns        569.65         NA             NA        0.00         0.00
FIRST ACCESS VISA                   Uns        266.11         NA             NA        0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-82222      Doc 46       Filed 11/16/18 Entered 11/16/18 10:48:57    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
FIRST PREMIER BANK                  Uns        333.77        NA         NA        0.00       0.00
GC SERVICES LIMITED                 Uns        404.35        NA         NA        0.00       0.00
US DEPT OF EDUCATION                Uns      9,508.00   9,665.64   9,665.64       0.00       0.00
ILLINOIS STATE TOLLWAY              Uns        195.90        NA         NA        0.00       0.00
KV PINESCHI DDS                     Uns         99.60        NA         NA        0.00       0.00
FIRST ACCESS                        Uns        325.00     427.28     427.28       0.00       0.00
NICOR GAS                           Uns        889.36     616.92     616.92       0.00       0.00
ORAL & MAXILLOFACIAL                Uns         68.00        NA         NA        0.00       0.00
OSF COMMON BUSINESS OFFICE          Uns         20.00        NA         NA        0.00       0.00
ROCKFORD HEALTH SYSTEMS             Uns      1,347.98        NA         NA        0.00       0.00
SFC                                 Uns        441.00     388.00     388.00       0.00       0.00
SUNRISE CREDIT SERVICE INC          Uns        387.87        NA         NA        0.00       0.00
VAUGHN'S HOME FURNISHINGS           Uns      1,439.57   1,439.57   1,439.57       0.00       0.00
RENT-A-CENTER                       Uns          0.00        NA         NA        0.00       0.00
TOTAL VISA                          Uns          0.00     427.28     427.28       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82222      Doc 46       Filed 11/16/18 Entered 11/16/18 10:48:57     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 18,102.42         $ 949.15         $ 1,609.83
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 18,102.42         $ 949.15         $ 1,609.83

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 14,409.43           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 3,760.65
       Disbursements to Creditors               $ 2,558.98

TOTAL DISBURSEMENTS:                                             $ 6,319.63




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82222        Doc 46      Filed 11/16/18 Entered 11/16/18 10:48:57               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
